Citation Nr: 0525196	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  04-17 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from June 1958 to July 1960

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

The Board notes that service connection was established for 
hypertension in an April 2001 rating decision.  In June 2001, 
the veteran expressed disagreement with the effective date 
that had been assigned for the grant of service connection.  
A statement of the case on the effective date issue was 
issued in December 2001.  The veteran did not perfect his 
appeal by filing a timely substantive appeal.  In January 
2004, the veteran asserted that the effective date of the 
grant of service connection for his hypertension claim should 
be rated retroactively to November 1961.  This statement has 
been accepted as a request to reopen the claim of entitlement 
to an effective date prior to September 29, 1999, for a grant 
of service connection for hypertension.  As that issue has 
not yet adjudicated, it is referred back to the RO for 
appropriate action. 

The Board also notes that in February 2002, the veteran filed 
a notice of disagreement to the 10 percent disability rating 
that had been assigned for hypertension in April 2001.  A 
statement of the case was issued in October 2002.  The 
veteran did not perfect his appeal by filing a timely 
substantive appeal.  As such, the May 2003 claim of 
entitlement to an increased disability rating for 
hypertension is the claim currently on appeal before the 
Board. 


FINDING OF FACT

The veteran's hypertension is not manifested by diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more. 


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 10 percent for hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a June 2003, letter, and an 
August 2003 letter and rating decision of the evidence needed 
to substantiate his claim, and he was provided an opportunity 
to submit such evidence.  Moreover, in a March 2004 statement 
of the case and supplemental statement of the case issued in 
June 2004, the RO notified the veteran of regulations 
pertinent to increased rating claims, informed him of the 
reasons why his claim had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  

In a June 2003 letter, prior to the initial adjudication of 
the veteran's claim, he was informed of VA's duty to obtain 
evidence on his behalf.  He was notified that VA would obtain 
all relevant service medical records, VA medical records, and 
reports of examinations or treatment at non-VA facilities 
authorized by VA.  In addition, VA would request other 
relevant records held by any Federal agency or department.  
In turn, the veteran was informed of his duty to provide VA 
with enough information to identify and locate other existing 
records, i.e., names of persons, agencies, or companies that 
hold relevant medical records, addresses of these 
individuals, and the dates that such treatment was received.  
The Board also finds that the veteran was essentially 
informed that he could either submit or ask VA to obtain any 
evidence that he wanted considered in connection with his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Private treatment reports have been received, as have 
VA outpatient treatment and examination reports.  The Board 
notes that the veteran's representative has asserted that the 
veteran should be afforded a new VA examination.  He asserts 
that the VA examinations of record are inadequate to rate the 
veteran's disability as the examiners did not review the 
veteran's medical records prior to the examination, and 
because the blood pressure readings were not taken two or 
more times on three or more different days.  The Board, 
however, finds that additional examination is not in order.  
Although the examiners apparently did not review the medical 
records prior to the examination, the history reported 
therein appears to be consistent with the record.  Further, 
the rating schedule requires that hypertension or isolated 
systolic hypertension be confirmed by readings taken two or 
more times on a least three different days.  There is, 
however, no question in this case as to confirmation of the 
diagnosis of hypertension.  It is clear that such a diagnosis 
has been confirmed.  Thus, as the record, which includes 
private and VA records, appears to be adequate for rating 
purposes, the Board finds no basis to remand this case to the 
RO for further examination of the veteran.   

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the June 2004 personal hearing; lay 
statements; private treatment records; and VA outpatient 
treatment and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1.  Finally, in cases 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran is currently assigned a 10 percent disability 
rating for hypertension under the provisions of 38 C.F.R. § 
4.104, Diagnostic Code 7101.  He contends that his 
hypertension is more disabling than currently evaluated and 
he has appealed for an increased rating. 

Under Diagnostic Code 7101, the schedular criteria provide a 
10 percent disability rating for hypertension with diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent evaluation is warranted for hypertension with 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  A 40 percent evaluation 
is warranted for hypertension with diastolic pressure 
predominantly 120 or more.  Finally, a 60 percent evaluation 
is provided for hypertension with diastolic pressure 
predominantly 130 or more.  See 38 C.F.R. § 4.104.  

The veteran was provided with VA examinations in April 2002 
and August 2003.  He was diagnosed with hypertension at each 
examination and blood pressure readings were 148/86, 148/84, 
and 148/86 in April 2002, and 158/90, 158/86, and 166/88 in 
August 2003.

In a June 2002 letter, C.L., M.D. stated that the veteran's 
blood pressure readings over the past year were 160/70, 
150/82, 160/90, 166/90, 152/90, 158/92, 142/80, and 150/98.  
Dr. L. asserted that these number showed that the veteran's 
blood pressure had not been fully under control.  In June 
2004, Dr. L. stated that since he began treating the veteran 
1999, the veteran's highest systolic pressure was 170 on 
February 2003, and the highest diastolic pressure was 98 in 
June 2001.  He indicated that he saw the veteran 
approximately every 3 months for hypertension.  

During VA outpatient treatment from May 2002 to October 2003, 
the veteran's blood pressure was measured on several 
occasions.  Readings were 169/88, 162/77, and 174/82.  On 
several occasions, it was noted that the veteran's 
hypertension was in "poor control."  

After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for the 
veteran's hypertension.  The Board finds no objective medical 
evidence that the veteran's hypertension has been manifested 
by diastolic pressure measuring predominantly 110 or more, or 
systolic pressure predominately 200 or more.  To the 
contrary, the veteran's private physician, Dr. L. who has 
treated the veteran for hypertension since 1999 stated in a 
June 2004 letter that the veteran's highest diastolic 
pressure was 170 in February 2003.  In addition, his highest 
systolic pressure was 98 in June 2001.  Moreover, VA 
outpatient treatment and examination reports dated May 2002 
to October 2003 show that the veteran's highest diastolic 
pressure was 174, recorded during VA outpatient treatment in 
August 2003.  The highest systolic pressure was 90, recorded 
during the veteran's August 2003 VA examination.  The Board 
finds no competent evidence indicating that the veteran's 
hypertension is manifested by diastolic pressure 
predominantly 110 or higher with systolic pressure 
predominantly 200 or higher.  Therefore, the veteran's claim 
must be denied.

In summary, the Board concludes that the veteran's 
hypertension more closely corresponds to the assigned 10 
percent rating under the provisions of Diagnostic Code 7101.  
In the absence of evidence that the veteran's blood pressure 
readings have shown diastolic pressure of 110 or higher or 
systolic pressure of 200 or higher, a higher 20 percent 
rating is not warranted.  As such, his appeal is denied.


ORDER

Entitlement to a rating in excess of 10 percent for 
hypertension is denied. 



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


